Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and Response dated 08/09/22 is acknowledged.

Status of Claims

Claims 1-7 have been canceled. 
Claims 17-23 have been previously considered for examination.
Claims 8-16 have been withdrawn from consideration.
New claims 24-27 have been added.
Claims 8-27 are pending.

In light of the amendment, the following rejection has been withdrawn:
Claim Rejections - 35 USC § 112
Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 17 recites step (C) obtaining a product inorganic compound from the raw material inorganic compound, wherein: elements other than hydrogen and oxygen, which are included in the product inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed, which is confusing and indefinite. It is unclear if “elements other than hydrogen and oxygen, which are included in the product inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed” is an additional step after obtaining the product or occurs before. It is not clear if the elements other than hydrogen and oxygen are again introduced in the product or if applicants reiterate step B3 of claim 17. A review of the specification and at least the first few examples (examples 1-7) does not describe any step of introducing elements other than hydrogen and oxygen in the product. For examination purposes, examiner considers that the above limitation is a reiteration of B3, based on the description provided in the instant specification examples (at least examples 1-7).

In light of the amendment, all of the previous rejections of record have been replaced with the following new rejection:
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 5900254 to Constantz in view of US 9492585 to Gibson et al (Gibson) and US 8012218 to Ishikawa et al (Ishikawa Patent).
Instant claims are directed to a method of producing a product inorganic compound, the method comprising the following steps:
(A) immersing a raw material inorganic compound in an electrolyte aqueous
 (B) forming a precipitated inorganic compound layer on unreacted raw material inorganic compound, comprising:
(B1) exchanging anions in the raw material inorganic compound with anions in the electrolyte aqueous solution-or the electrolyte suspension, wherein the anions in the electrolyte aqueous solution consist of at least one selected from the group consisting of carbonate ions, bicarbonate ions, sulfate ions and hydrogen sulfate ions,
(B2) exchanging cations in the raw material inorganic compound with cations in the electrolyte aqueous solution, or
and
(C) obtaining a product inorganic compound from the raw material inorganic compound,
wherein: elements other than hydrogen and oxygen, which are included in the product
inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed;
the raw material inorganic compound:
is an artificial material comprising at least one of calcium carbonate and calcium phosphate,
is an interconnected porous body,
has a volume of 10-3 m3 or more, and has a solubility that is greater than 0 and 5 or less with respect to distilled water or the electrolyte aqueous solution at 20 °C; and the product inorganic compound: has a volume of 10-13 m3 or more, and comprises: a core portion comprising the unreacted raw material inorganic compound, and a surface layer portion comprising the precipitated inorganic layer covering the core portion.
	Constantz teaches carbonated hydroxyapatite (HAp) compositions and their preparation, wherein the composition can be used as a structure, filler, prosthesis or the like (abstract, col. 4, l 30-37). Constantz teaches that bicarbonate inhibits crystal growth of HAp and that dissolution behavior is affected depending on the binding of carbonate within or absorbed on HAp (col. 2, l 35-col.3, l 6). Further, Constantz teaches carbonate is especially important in hard tissue in that it appears to be required for the cellular infiltration of bone by osteoclasts, osteoblasts and other bone resident cells (col. 3, l 55-67).  Constantz teaches that the preparation of carbonated hydroxyapatite includes calcium carbonate as a calcium source, and an acidic phosphate source, which are mechanically mixed for a sufficient time, and subsequently mixed with a physiologically suitable lubricant, that results in carbonated hydroxyapatite product (col. 7, l 50-col. 8, l 12). Example 1 describes mixing of tetracalcium phosphate, calcium carbonate, orthophosphoric acid and sodium phosphate in a chilled mortar. The mixture is further cured for 2 weeks. Moreover, claims 1 and 4 of Constantz describe mixing a first part dry ingredients comprising partially neutralized phosphoric acid, a tricalcium phosphate, and calcium carbonate, and a second aqueous lubricant solution selected from the group consisting of sodium phosphate or sodium carbonate. Thus, Constantz teaches the instant raw material inorganic compound (first part) and electrolyte solution (second part) respectively. The second part comprising a carbonate meets instant carbonate of claim 17.

 While Constantz does not describe precipitated inorganic layer covering the core portion that comprises the unreacted raw material inorganic compound, Constantz teaches the steps A), B) and C), and hence the exchange of anions to form the claimed surface layer is implicit to the teachings of Constantz.  Even though Constantz fails to explicitly state the claimed solubility of the raw material inorganic compound, Constantz teaches the same claimed raw material and hence the solubility is implicit because a product and its properties are inseparable.  
	Constantz fails to teach the instant claimed properties of the raw material i.e., porous body, having a volume of 10-13 or more of claim 17, porous and porosity of the aspect ratio of claim 18. Constantz also fails to teach the claimed artificial raw material inorganic compound. The analogous teachings of Gibson have been relied upon for the same. 
	Gibson teaches a porous granular calcium phosphate osteoinductive material, useful in body tissue repair (abstract, col. 1, l 15-19). Gibson teaches that the calcium phosphate ceramics, such as hydroxyapatite or tricalcium phosphate are produced as microporous structure, and has a total porosity (60-90%) with the porosity existing as a mixture of macropores and micropores, with macropores interconnected (col. 1, 32-38).
The porous granules contain crystals of least one calcium phosphate, wherein at least 90% of crystals have a size of 10-100 nm, at least 90% of the pores in the granules have a pore size in the range of 10-500 nm with an average pore size is in the range of 30-90 nm, the total volume of the porosity of the granules is at least 50% and the surface area of the granules is in the range of 10-70 m2/g (abstract and col. 3, l 52-col. 4, l 25). Gibson teaches that calcium phosphate is synthetic (col. 5, l 5-20) because synthetic material permits more precise control over the crystals, pores and granules. 
Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), and hence meet instant raw material. Ishikawa also teaches phosphate refers a phosphate exemplified in col. 6, l 1-21. Even though Ishikawa teaches a phosphate containing solution and not the claimed aqueous electrolyte solution, Ishikawa constitutes analogous to instant claims because Ishikawa also teaches biomaterial, apatite, and for bone substitute.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify teachings of Constantz to employ a synthetic raw inorganic material calcium phosphate having an appropriate pore size, porosity and also three dimensional structure with continuous pores because Gibson suggests inorganic that porous raw material having a porosity that meets the claimed range (instant claim 18 recites 30% or more and Gibson teaches 60-90% in col. 4, l 17-19) stimulates the formation of new tissue, principally in bone repair (col. 3, l 24-50). Further, Ishikawa teaches that the porosity of a bone substitute material provides effective accelerated bone replacement and enables cell penetration in to the interior of the calcium-apatite block effecting three-dimensional bone replacement (col. 7, l 35-64), which is also desired by Kadoma. Ishikawa teaches porous raw material having a pore diameter of 50-100 microns for the bone cells to penetrate into the interior and hence, a skilled artisan would have been motivated to employ a porous base raw material with appropriate pore size and appropriate aspect ratio (instant claim 18), with an expectation to see improved cell penetration and efficient bone replacement.  
While Constantz does not explicitly state curing of claim 20, instant claim does not specify the parameters of curing. Ishikawa patent teaches the formation of carbon-apatite as a result of the process is described in col.6, l 40-48. For claim 20 i.e., curing step, Ishikawa teaches calcination of the carbonate-apatite (col. 6, l 53-67 and col. 7, l 6-14). Accordingly, one skilled in the art would have been motivated to employ a the curing step of Ishikawa patent in the teachings of Gibson because, Ishikawa teaches preparing a porous bone substitute material by employing a calcination step for  effective accelerated bone replacement and enables cell penetration in to the interior of the calcium-apatite block effecting three-dimensional bone replacement (col. 7, l 35-64), which is also desired by Gibson. 


3.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5900254 to Constantz in view of US 9492585 to Gibson et al (Gibson) and US 8012218 to Ishikawa et al (Ishikawa Patent) as applied to claims 17-20 and 24 above, and further in view of US 20110282463 to Ishikawa et al (Ishikawa Publication).
Constantz, Gibson and Ishikawa discussed above fails to teach the limitations of claims 21-23
Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the surface of the base material is effective for said method (abstract, 0021, 0031), wherein the binding of calcium is achieved by chemical bonding. For the base materials, Ishikawa teaches ceramics, metals or metal alloys such as Co-Cr alloy and polymers [0022-0026, 0033], for binding to the surface of the base materials. The calcium ion materials can include calcium carbonate, calcium chloride, apatite, calcium hydrogen phosphate etc [0035]. In one method, Ishikawa teaches soaking of base material in an aqueous solution of calcium chloride in a single step [0031]. The reaction includes first introducing hydroxyl group into the surface through hydroxyl groups, to provide tissue affinity. The calcium ion containing solution may be prepared by dissolving or suspending a calcium compound in a solvent, which can be water or a polar solvent [0034].  Example 1 describes an alumina plate as a ceramic material is soaked into a 10mM aqueous solution of calcium chloride (meets instant electrolyte), which forms a precipitate of apatite is formed when soaked in a simulated body fluid, and the apatite coated alumina shows effective osteoconductivity. Example 4 is directed to a zirconia plate soaked in calcium chloride and the surface coated zirconia when soaked in simulated body fluid results in a bone-like apatite precipitated on the surface. Example 5 teaches ceramic as a base material and example 7 directed to hydroxyapatite as a ceramic material. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Constantz (modified by Gibson and Ishikawa patent) and further optimize the temperature of reaction to as low as 10 °C, and also include a support material such as zirconia for coating with calcium phosphate that is layered with calcium carbonate of Constantz because Ishikawa is analogous to the teachings of Constantz, Gibson and Ishikawa patent, all of the references are directed to preparing inorganic composite materials prepared by ion exchange methods, and Ishikawa publication teaches the temperature of reaction, which overlaps with 10-400 of the reference. Ishikawea also teaches that a support material such as zirconia is useful in bonereconstruction application. The process of calcium binding to the surface of the base material is performed at a temperature range of 10-400 °C (Ishikawa publication [0036]), with higher temperature increasing the speed of binding, though being expensive (Ishikawa publication [0037]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Constantz and choose the optimum temperature of 10 degrees C to obtain a coating based on the desired coating strength and speed of reaction as well as reduce the expense associated with higher temperatures. 
4.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5900254 to Constantz in view of US 9492585 to Gibson et al (Gibson) and US 8012218 to Ishikawa et al (Ishikawa Patent) as applied to claims 17-20 and 24 above, and further in view of US 8546356 to Soula et al (Soula), US 2012/0288446 to Garigapati et al., and WO 128920 (abstract only)
Constantz teaches calcium carbonate but fails to teach the claimed anions claims 25-27. Gibson and Ishikawa discussed above also fails to teach the instant claimed anions.
Soula teaches osteogenic composition composed of a coprecipitate that contains at least one insoluble calcium salt and at least one complex between osteogenic protein and a polysaccharide (abstract). Soula teaches that the osteogenic proteins is a major problem on account of their instability. In order to overcome the said problem, to increase the retention time of the protein at the site of administration and to obtain the total release of protein, Soula teaches placing osteogenic protein in contact insoluble calcium salts and soluble phosphate salts such as to precipitate the protein and coprecipitate it with an insoluble calcium salt, preferably calcium phosphate, which very markedly limits the losses in the mass of solid as observed with cements (col. 4, l 9-15).   The process of Soula includes precipitation of the complex between the anionic polymer and the osteogenic protein by addition of the solution of a salt of calcium ions, precipitation of the calcium ions by addition of a composition comprising at least one soluble salt of an anion capable of forming an insoluble calcium salt at a given pH (col. 5, l 7-18). The calcium salt can be calcium phosphate (col. 5, l 40-61).  Among the soluble salts of anions, Soula teaches sodium carbonate, sulfate, ascorbate, hydrogen carbonate, oxalate etc (col. 10, l 25-29). Thus, Soula teaches equivalence of several anionic salts that form a precipitate in exchange with calcium phosphate, in osteogenic compositions. Soula constitutes analogous art with that of Constantz, Gibson and Ishikawa and hence it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose suitable anionic species such as sulfate, taught by Soula in palce of carbonate of Constantz with an expectation to form an effective precipitate layer over calcium phosphate because Soula suggests that the formation of a coprecipitate of anionic salts with calcium phosphate provides stable bone cement and also markedly limits the loss in the mass of solids as observed with cements. While Soula fails to teach hydrogen sulfate and bicarbonate of instant claims 25 and 27, Soula teaches the concept of anionic salts to form a coprecipitate with calcium phosphate and therefore it would have been obvious for one of an ordinary skill in the art to choose a suitable anionic species such as bicarbonate or hydrogen sulfate because Garigapati et al teaches organophosphorus and multivalent compound compositions for bone adhesives (abstract), wherein the multivalent anions include carbonates, bicarbonates, sulfates [0021]. Further, WO 18920 teaches a bone substitute material comprising tetracalcium phosphate obtained by reacting cacium hydrogen sulfate and calcium carbonate. Thus, the prior art of record recognizes the claimed anionic exchange salts in the formation of bone substitute materials, and hence one of an ordinary skill in the art would have expected to employ a suitable anionic salt such as a carbonate, bicarbonate, sulfate or hydrogen sulfate etc., in the teachings of Constantz with an expectation to provide an effective bone cement material.
       



Response to Arguments
Applicant’s arguments dated 8/9/22 have been considered but not persuasive because the present rejection does not rely on the teachings of Kodoma reference, as argued by Applicants. The present rejection relies on a new combination of references, based on the amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611